Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  May 14, 2020

The Court of Appeals hereby passes the following order:

A20A1827. RANDALL HARRIS v. THE STATE.

      Randall Harris was convicted of aggravated sexual battery and child
molestation, and we affirmed his conviction on direct appeal in an unpublished
decision. See Case No. A13A1224 (Nov. 22, 2013). In 2015, Harris filed an
“extraordinary” motion for an out-of-time appeal, which the trial court denied on
September 16, 2016. Harris filed a notice of appeal on November 7, 2016. We lack
jurisdiction.
      Pretermitting whether the denial of Harris’s motion for an out-of-time appeal
is subject to a direct appeal, see Brown v. State, 296 Ga. App. 224, 224 (674 SE2d 91)
(2009) (“[s]ince an out-of-time appeal is not available to one whose conviction has
been affirmed on direct appeal, the denial of a motion for out-of-time appeal . . . is not
subject to direct appeal” and any such appeal must be dismissed), this appeal is
untimely. A notice of appeal must be filed within 30 days of the entry of an
appealable judgment. OCGA § 5-6-38 (a). The proper and timely filing of a notice of
appeal is an absolute requirement to confer appellate jurisdiction on this Court.
Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Harris’s notice of
appeal was untimely filed 52 days after entry of the order sought to be appealed.
Consequently, we lack jurisdiction over this appeal, which is hereby DISMISSED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      05/14/2020
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.